Case 1:08-cV-01034-AT Document 654 Filed 10/18/18 Page 1 of 2

CenterforconstitutionalrightS

on the front lines for $ocia/ justice

USDC SDNY
October 18, 2018 DOCUMENT

ELECTRON|CALLY FILED
Via ECF and Eleclronic Mail

Hon. Analisa Torres

United States District Court

Southern District of New York

500 Pearl Street

New York, NY 10007

Torres NYSDChambers@nysd.uscourts.gov

 

_________
10/18/2018

l
___¢

Re: F loyd v. City of New York, 08 Civ. 1034(AT)
Dear Judge Torres:

On behalf of Plaintiffs in the above-entitled action, I write pursuant to Rule I.C. of Your
Honor’s Individual Rules and Procedures, and with the consent of Defendants, to request a two-
week extension of the October 19, 2018 deadline for the parties’ submission of joint proposals
for the Court-ordered pilot programs to study (l) the electronic recording of DeBour Level l and
2 police-citizen encounters and (2) the mandatory body-worn camera (BWC) recording of
DeBour Level 1 encounters. See Dkt ## 634, 646. This is Plaintiffs’ second request for an
extension on the electronic recording pilot and first request for an extension on the Level l BWC
recording pilot. The Court-appointed Monitor, Peter Zimroth, has informed Plaintiffs that he
does not object to our extension request.

For the past month-and-a-half the parties have been working closely with the Monitor
team to develop a proposal for a combined Level l and 2 Documentation/Level 1 BWC
recording pilot. The Monitor circulated a revised draft of the pilot proposal to the parties for
review earlier this week. Because of other work commitments, Plaintiffs’ experts, Professor Jack
Glaser of UC Berkeley and Professor Jeffrey Fagan of Columbia Law School, who have been
working closely with the Monitor’s experts to revise and improve the pilot proposal, will not be
able to review and discuss the revised draft with Plaintiffs until late tomorrow afternoon or early
next week. Thereafter, Plaintiffs anticipate that the parties and Monitor team will need some time
to resolve any remaining issues, with the goal of submitting to the Court a final proposal that all
parties and the Monitor team are satisfied with.

Accordingly, Plaintiffs respectfully request that the Court extend the deadline for
submission of the joint proposal for a combined Level 1/2 electronic recording and Level 1 BWC
recording pilot to November 2, 2018. Thank you for your time and consideration

Respectfully submitted,
\s\ Darius Charney

Darius Charney
CENTER FOR CONSTITUTIONAL RIGHTS

666 broadwoy, 7 fl, new York, ny 10012
t 212 614 6464 f Zl2 614 6499 Www.CCRjustice.org

Case 1:08-cV-01034-AT Document 654 Filed 10/18/18 Page 2 of 2

\s\ Jonathan C. Moore

Jonathan C. Moore

Luna Droubi

BELDOCK, LEVINE & HOFFMAN, LLP

Attomeys for Plaintijj”s

cc: Peter Zimroth, Esq. (via ECF and email)
Counsel for Defendants and Plaintiffs in Davis and Ligon (via ECF and email)

GRANTED.
SO ORDERED.

Dated: October 18, 2018
New York, New York

cwa

ANALISA TORRES
United States District Judge

